DETAILED ACTION
This action is in response to applicant's amendment filed 07/14/21.
The examiner acknowledges the amendments made to the claims.
Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection set forth in this office action.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (U.S. Pub. No. 2014/0142597) in view of Oh (U.S. Pat. No. 4,834,096) and Schmidt et al., hereinafter “Schmidt” (U.S. Pub. No. 2011/0224700) (cited on the IDS filed 02/04/2020).
Regarding claims 1 and 8-9, Winkler discloses a ligation clip assembly comprising:
a first beam (130 in Figures 1-6, or 310 in Figures 9-17) defining a first longitudinal axis and having a first end portion (portion near transition area 210 in Figures 1, 3, 5-6, or proximal portion 352 in Figures 12-15), a second end portion (free end portion near 154 in Figure 1, or distal end 328 in Figures 12-15), an inner first clamping surface (140 in Figure 1, or 326 in Figures 12-14) extending between the first and second end portions, and an outer surface (150 in Figure 1, or 330 in Figure 15), 160 near transition area 210 of first beam 130 in Figures 5-6, or through opening 364 in Figures 12-14);
a second beam (132 in Figures 1-6, or 312 in Figures 9-17) defining a second longitudinal axis and having a first end portion (portion near transition area 210 in Figures 1, 3, 5-6, or hub 422 in Figures 16-17), a second end portion (free end portion near 154 in Figure 1, or distal end 428 in Figures 16-17), an inner second clamping surface (140 in Figure 1, or 426 in Figures 16-17) extending between the first and second end portions, and an outer surface (150 in Figure 1, or 430 in Figure 17), the first end portion of the second beam including a second coupling structure (portion of loop 160 near transition area 210 of second beam 132 in Figures 5-6, or cylindrical pin/head 380/384 in Figures 16-17), the second coupling structure adapted to be pivotably coupled to the first coupling structure to facilitate pivotable movement of the first beam in relation to the second beam from an open position to a clamped position (see paragraphs [0040] and [0060]); and
a spine 120 or 314 (see Figures 1, 3, 7-11) configured to be received about the first and second beams when the beams are in the clamped position to reinforce the first and second beams (see paragraphs [0048] and [0064]).
	However, Winkler does not disclose the second end portion of the first beam including a first locking element, and the second end portion of the second beam including a second locking element.  Furthermore, Winkler does not disclose the first locking element including a hook member and the second locking member including a receiver defining a channel, the channel extending about a distal end of the second 
	In the same field of art, namely ligation clips, Oh teaches in Figures 1-3 a second end portion of a first beam 12 including a first locking element 22, and a second end portion of a second beam 14 including a second locking element 44/46/48, the first locking element including a hook member 22 and the second locking member including a receiver (including surfaces 44/46/48) defining a channel (in between bosses 72, 78), the channel extending about a distal end of the second beam, wherein the hook member and the channel extend over an arc of greater than 180 degrees (as seen in Figures 3 and 7E, hook member and receiver/channel contact each other along surfaces that extend around a circumference of more than 180 degrees).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second locking elements as claimed, as taught by Oh, to Winkler in order to provide a more secure latching mechanism to prevent opening of the ligation clip assembly (see Oh; col. 2, lines 26-27). 
	Additionally, Winkler does not disclose that the second coupling structure is adapted to be releasably coupled to the first coupling structure.
	In the same field of art, namely ligation clips, Schmidt teaches in Figures 21a-25b a first coupling structure 330b of a first beam 301 being pivotably and releasably coupled to a second coupling structure 330a of a second beam 302 (see paragraph [0090]; clip 300 has two parts which are separable, clip hinge 330 is formed by a separable interconnection pivotally joining the first and second legs 301, 302).

	Regarding claim 3, Winkler discloses the first and second beams each define a longitudinal groove (152 in Figures 1-2, 4-5, or 332 in Figure 15 and 432 in Figure 17) that extends along the outer surfaces of the respective first and second beams, the longitudinal groove receiving the spine 120 or 314 (see Figures 1-3, 9-11).	
	Regarding claim 4, Winkler discloses the spine 120 or 314 is U-shaped (see Figures 7-8) and includes a first leg 222/224, a second leg 222/224, and a back span 220 interconnecting the first and second legs.
	Regarding claims 5-6, Winkler discloses each of the longitudinal grooves (152 in Figures 1-2, 4-5, or 332 in Figure 15 and 432 in Figure 17) defines an indentation (such as depressions 250 in Figure 4, but the longitudinal grooves can each define a series of depressions that are longitudinally spaced apart; see paragraphs [0050], [0069]) and each of the first and second legs of the spine 120 or 314  includes an inwardly extending projection 224 (Id.; the spine can have multiple projections like 224 that engage corresponding longitudinally spaced depressions), the inwardly extending projections being received within the indentations to secure the spine onto the first and second beams (see paragraphs [0049]-[0051], [0069]), wherein each of the first and second legs of the spine have a distal end including an inwardly extending transverse 224 shown in Figures 7-8) and each of the longitudinal grooves defines a recess (among the series of depressions described above, the recess can be the distal-most recess, such as 250 shown in Figure 4), the inwardly extending transverse portions being received within the recesses to secure the spine to the first and second beams (see paragraphs [0049]-[0051], [0069]).
	Regarding claim 7, Winkler, Oh, and Schmidt disclose the longitudinal grooves (see Winkler; 152 in Figures 1-2, 4-5, or 332 in Figure 15 and 432 in Figure 17) extend from a position adjacent the respective first and second locking elements (the combined device of Winkler, Oh, and Schmidt would result in the grooves extending from a position adjacent to distal ends of the first and second beams, and therefore adjacent respective first and second locking elements) to a proximal end of the respective first end portions of the first and second beams such that the spine is positioned about the first and second coupling structures (see Figures 1-3, 9-11; see paragraphs [0049]-[0051], [0069]).
	Regarding claim 10, Winkler discloses the first and second beams are formed from a polymeric material (see paragraphs [0014] and [0068]).
Regarding claim 20, Winkler discloses a ligation clip assembly comprising:
a first beam (130 in Figures 1-6, or 310 in Figures 9-17) defining a first longitudinal axis and having a first end portion (portion near transition area 210 in Figures 1, 3, 5-6, or proximal portion 352 in Figures 12-15), a second end portion (free end portion near 154 in Figure 1, or distal end 328 in Figures 12-15), and an outer 150 in Figure 1, or 330 in Figure 15), the outer surface defining a first longitudinal groove (152 in Figures 1-2, 4-5, or 332 in Figure 15) that extends along the first longitudinal axis, the first end portion of the first beam including a first coupling structure (portion of loop 160 near transition area 210 of first beam 130 in Figures 5-6, or through opening 364 in Figures 12-14);
a second beam (132 in Figures 1-6, or 312 in Figures 9-17) defining a second longitudinal axis and having a first end portion (portion near transition area 210 in Figures 1, 3, 5-6, or hub 422 in Figures 16-17), a second end portion (free end portion near 154 in Figure 1, or distal end 428 in Figures 16-17), and an outer surface (150 in Figure 1, or 430 in Figure 17), the outer surface of the second beam defining a second longitudinal groove (152 in Figures 1-2, 4-5, or 432 in Figure 17) that extends along the second longitudinal axis, the first end portion of the second beam including a second coupling structure (portion of loop 160 near transition area 210 of second beam 132 in Figures 5-6, or cylindrical pin/head 380/384 in Figures 16-17), the second beam being coupled to the first beam such that the first and the second beams are movable in relation to each other from an open position to a clamped position (see paragraphs [0040] and [0060]), the second coupling structure adapted to be pivotably coupled to the first coupling structure to facilitate pivotable movement of the first beam in relation to the second beam from the open position to the clamped position (Id.); and
a U-shaped spine 120 or 314 (see Figures 7-8) configured to be received about the first and second beams when the beams are in the clamped position to reinforce the first and second beams (see paragraphs [0048] and [0064]), the U-shaped spine received within the first and second longitudinal grooves (see paragraphs [0049]- 222/224, a second leg 222/224, and back span 220 interconnecting the first and second legs.
	However, Winkler does not disclose the second end portion of the first beam including a first locking element, and the second end portion of the second beam including a second locking element.  
	In the same field of art, namely ligation clips, Oh teaches in Figures 1-3, a second end portion of a first beam 12 including a first locking element 22, and a second end portion of a second beam 14 including a second locking element 44/46/48.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second locking elements as claimed, as taught by Oh, to Winkler in order to provide a more secure latching mechanism to prevent opening of the ligation clip assembly (see Oh; col. 2, lines 26-27). 
Additionally, Winkler does not disclose that the second beam is releasably coupled to the first beam.
	In the same field of art, namely ligation clips, Schmidt teaches in Figures 21a-25b a first coupling structure 330b of a first beam 301 being pivotably and releasably coupled to a second coupling structure 330a of a second beam 302 (see paragraph [0090]; clip 300 has two parts which are separable, clip hinge 330 is formed by a separable interconnection pivotally joining the first and second legs 301, 302).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second beams of Winkler such that they are releasably coupled as claimed, as taught by Schmidt, since doing so would .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler (U.S. Pub. No. 2014/0142597) in view of Oh (U.S. Pat. No. 4,834,096) and Schmidt (U.S. Pub. No. 2011/0224700), as applied to claim 1 above, and further in view of Jacobs et al., hereinafter “Jacobs” (U.S. Pub. No. 2011/0190791).
Regarding claim 2, Winkler, Oh, and Schmidt disclose the claimed assembly, as discussed above, except for the spine being formed of a reinforcing material selected from the group consisting of spring steels, Nitinol, and titanium, although Winkler discloses the spring can be made of a metal (see paragraph [0014]).
In the same field of art, namely clip assemblies, in Figure 15 and paragraph [0087], Jacobs teaches a clip spring 606 formed of spring steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spine of Winkler, Oh, and Schmidt to be formed of a reinforcing material of spring steel, as taught by Jacobs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler (U.S. Pub. No. 2014/0142597) in view of Schmidt (U.S. Pub. No. 2011/0224700) (cited on the IDS filed 02/04/2020).
Regarding claim 11, Winkler discloses a ligation clip assembly comprising:
a first beam (130 in Figures 1-6, or 310 in Figures 9-17) defining a first longitudinal axis and having a first end portion (portion near transition area 210 in Figures 1, 3, 5-6, or proximal portion 352 in Figures 12-15), a second end portion (free end portion near 154 in Figure 1, or distal end 328 in Figures 12-15), and an outer surface (150 in Figure 1, or 330 in Figure 15), the outer surface defining a first longitudinal groove (152 in Figures 1-2, 4-5, or 332 in Figure 15)  that extends along the first longitudinal axis;
a second beam (132 in Figures 1-6, or 312 in Figures 9-17) defining a second longitudinal axis and having a first end portion (portion near transition area 210 in Figures 1, 3, 5-6, or hub 422 in Figures 16-17), a second end portion (free end portion near 154 in Figure 1, or distal end 428 in Figures 16-17), and an outer surface (150 in Figure 1, or 430 in Figure 17), the outer surface of the second beam defining a second longitudinal groove (152 in Figures 1-2, 4-5, or 432 in Figure 17) that extends along the second longitudinal axis, the second beam being coupled to the first beam such that the first and the second beams are movable from an open position to a clamped position in relation to each other (see paragraphs [0040] and [0060]); and
a spine 120 or 314 (see Figures 1, 3, 7-11) received about the first and second beams, when the beams are in the clamped position to reinforce the first and second beams (see paragraphs [0048] and [0064]).

	In the same field of art, namely ligation clips, Schmidt teaches in Figures 21a-25b a first coupling structure 330b of a first beam 301 being pivotably and releasably coupled to a second coupling structure 330a of a second beam 302 (see paragraph [0090]; clip 300 has two parts which are separable, clip hinge 330 is formed by a separable interconnection pivotally joining the first and second legs 301, 302).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second beams of Winkler such that they are releasably coupled as claimed, as taught by Schmidt, since doing so would be substitution of one known pivotable coupling element for another, which would have yielded predictable results, namely allowing two jaws with clamping surfaces to be pivotable relative to one another.  See MPEP 2143.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (U.S. Pub. No. 2014/0142597) in view of Schmidt (U.S. Pub. No. 2011/0224700), as applied to claim 11 above, and further in view of Jacobs (U.S. Pub. No. 2011/0190791).
Regarding claims 12-15, Winkler and Schmidt disclose the claimed assembly as discussed above, including the spine is U-shaped (see Winkler; 120 or 314, Figures 1, 3, 7-11) and includes a first leg 222/224, a second leg 222/224, and a back span 220 interconnecting the first and second legs, wherein each of the first and second longitudinal grooves (see Winkler; 152 in Figures 1-2, 4-5, or 332 in Figure 15 and 432 250 in Figure 4 of Winkler, but the longitudinal grooves can each define a series of depressions that are longitudinally spaced apart; see paragraphs [0050], [0069]) and each of the first and second legs of the spine includes an inwardly extending projection 224 (Id.; the spine can have multiple projections like 224 that engage corresponding longitudinally spaced depressions), the inwardly extending projections being received within the indentations to secure the spine onto the first and second beams (see paragraphs [0049]-[0051], [0069] of Winkler), wherein each of the first and second legs of the spine have a distal end including an inwardly extending transverse portion (among the series of projections described above, the inwardly extending transverse portion can be the distal-most projection of the spine, such as 224 shown in Figures 7-8 of Winkler) and each of the first and second longitudinal grooves defines a recess (among the series of depressions described above, the recess can be the distal-most recess, such as 250 shown in Figure 4 of Winkler), the inwardly extending transverse portions being received within the recesses to secure the spine to the first and second beams (see paragraphs [0049]-[0051], [0069] of Winkler).
However, Winkler and Schmidt do not disclose the spine being formed of a reinforcing material selected from the group consisting of spring steels, Nitinol, and titanium, although Winkler discloses the spring can be made of a metal (see paragraph [0014]).
In the same field of art, namely clip assemblies, in Figure 15 and paragraph [0087], Jacobs teaches a clip spring 606 formed of spring steel.
In re Leshin, 125 USPQ 416.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (U.S. Pub. No. 2014/0142597) in view of Schmidt (U.S. Pub. No. 2011/0224700), as applied to claim 11 above, and further in view of Oh (U.S. Pat. No. 4,834,096).
	Regarding claims 16 and 18-19, Winkler and Schmidt discloses the claimed assembly, as in claim 11 discussed above, including the first end portion of the first beam includes a first coupling structure (portion of loop 160 near transition area 210 of first beam 130 in Figures 5-6 of Winkler, or through opening 364 in Figures 12-14) and the first end portion of the second beam includes a second coupling structure (portion of loop 160 near transition area 210 of second beam 132 in Figures 5-6 of Winkler, or cylindrical pin/head 380/384 in Figures 16-17), the second coupling structure adapted to be pivotably coupled to the first coupling structure to facilitate pivotable movement of the first beam in relation to the second beam from the open position to the clamped position (see paragraphs [0040] and [0060] of Winkler).  
However, Winkler and Schmidt do not disclose the second end portion of the first beam including a first locking element, and the second end portion of the second beam 
	In the same field of art, namely ligation clips, Oh teaches in Figures 1-3, a second end portion of a first beam 12 including a first locking element 22, and a second end portion of a second beam 14 including a second locking element 44/46/48, the first locking element including a hook member 22 and the second locking member including a receiver (including surfaces 44/46/48) defining a channel (in between bosses 72, 78), the channel extending about a distal end of the second beam, wherein the hook member and the channel extend over an arc of greater than 180 degrees (as seen in Figures 3 and 7E, hook member and receiver/channel contact each other along surfaces that extend around a circumference of more than 180 degrees).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second locking elements as claimed, as taught by Oh, to Winkler and Schmidt in order to provide a more secure latching mechanism to prevent opening of the ligation clip assembly (see Oh; col. 2, lines 26-27). 
	Regarding claim 17, Winkler, Schmidt, and Oh disclose the first and second longitudinal grooves (see Winkler; 152 in Figures 1-2, 4-5, or 332 in Figure 15 and 432 in Figure 17) extend from a position adjacent the respective first and second locking elements (the combined device of Winkler, Schmidt and Oh would result in the grooves .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foshee et al. (U.S. Pub. No. 2018/0368852) discloses a ligation clip with coupling structures and locking elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        11/05/2021